                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

MONSANTO COMPANY,                                    )
                                                     )
             Plaintiff,                              )
                                                     )     Case No. 4:18-cv-01787
v.                                                   )
                                                     )
JUSTICE FAMILY FARMS, LLC,                           )
                                                     )
             Defendant.                              )

                        PLAINTIFF MONSANTO COMPANY’S
                      MOTION FOR LEAVE TO FILE UNDER SEAL

       Plaintiff Monsanto Company (“Plaintiff” or “Monsanto”), by and through its undersigned

counsel, respectfully moves the Court for an Order to file under seal Plaintiff’s Motion to

Enforce Settlement Agreement and Entry of Final Consent Judgment because the pleading

incorporates and discusses confidential information related to settlement of this matter.

       WHEREFORE, Plaintiff Monsanto Company prays for an Order permitting Plaintiff’s

Motion to Enforce Settlement Agreement and Entry of Final Consent Judgment and

accompanying attachments to be filed under seal and only made available for public inspection

upon further court order; and for such other and further relief as the Court deems just and proper.

                                              Respectfully submitted,

                                              HUSCH BLACKWELL LLP

                                              By: /s/ Matthew R. Grant
                                              Matthew R. Grant, #50312MO
                                              190 Carondelet Plaza, Suite 600
                                              St. Louis, MO 63105
                                              (314) 480-1500
                                              (314) 480-1505 (fax)
                                              Matt.grant@huschblackwell.com

                                              Attorneys for Plaintiff Monsanto Company

                                                 1
                               CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on the 30th day of January, 2019, the foregoing
was filed electronically with the Clerk of the Court for the United States District Court for the
Eastern District of Missouri, Eastern Division, and was served by U.S. mail, upon the following:

JUSTICE FAMILY FARMS, LLC
c/o CT Corporation System
2 Office Park Ct., STE 103
Columbia, South Carolina 29223

                                                   /s/ Matthew R. Grant




                                               2
